Case 1:20-cv-01461-WJM-NRN Document 96 Filed 03/11/21 USDC Colorado Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-01461-WJM-NRN

  THE STATE OF COLORADO,

  Plaintiff,

  v.

  U.S. ENVIRONMENTAL PROTECTION AGENCY;
  ANDREW WHEELER, in his official capacity as Administrator of the U.S. Environmental
  Protection Agency;
  U.S. ARMY CORPS OF ENGINEERS; and
  R.D. JAMES, in his official capacity as Assistant Secretary of the Army for Civil Works,

  Defendants.

                                        MINUTE ORDER

  Entered by Magistrate Judge N. Reid Neureiter

         It is hereby ORDERED that the parties’ Joint Motion for Extension of Time (Dkt.
  #94) is GRANTED finding good cause shown. The briefing schedule in the entered Joint
  Case Management Plan (Dkt. #92 at 3-4, ¶ 6), is stricken and a new briefing schedule
  established as follows:

       •   Plaintiff’s opening brief is due on April 30, 2021;
       •   Defendants’ response brief is due June 14, 2021;
       •   Intervenors’ response briefs are due June 21, 2021;
       •   Plaintiff’s optional reply brief is due July 16, 2021.
  Date: March 11, 2021
